Ingalls, J.
The report of the commissioners of estimate and assessment, although signed, had not been presented to the court for confirmation, when this motion was made. The court upon an order to show cause directed the affidavit in question, to be submitted to and considered by, the commissioners, or that the same should be used upon the motion to confirm the report of such commissioners, as the corporation counsel preferred. We perceive no substantial objection to such order. Over such proceedings the court possesses the power of supervision, with a view to prevent injustice or oppres*485sion. (In the Matter of the Opening of Canal Street, 8 Barb., 505.) In tbe case cited, this doctrine was carried further than is required to sustain this order. In proceedings of this nature, where so much machinery is involved, it not unfrequ'ently happens that irregularities occur which require the intervention of the court, and when the necessity arises great liberality should be exercised in directing and controlling such proceedings, to the end, that neither the public or the private citizen is subjected to wrong or injustice.
When such an order is made it should not be interfered with unless clearly irregular. Our attention is called to the case In the Matter of the Opening of Eleventh Avenue (49 How., 208). That ease is not in conflict with the views herein expressed.
The order should be affirmed with costs.
Davis, P. J., and Brady, J., concurred.
Order affirmed with costs.